DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“a detection device configured to”, “a measuring device configured to”, “an image generating unit configured to”, “an image analysis unit configured to”, “a sample plasma intermittent feeding device configured to”, “an introduction device configured to”, “a synchronizer configured to”, and “a feeding timing control unit configured to” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
6.	Claim 7 is objected to because of the following informality.
Regarding Claim 7, line 7, change “a upper” to –an upper--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2015/0276484 A1 by Matsuzawa (hereinafter Matsuzawa).

Regarding Claim 1, Matsuzawa teaches an inductively coupled plasma spectrometric system (Fig. 1) configured to measure an emission state of plasma (Par. [0009, 0015]) into which a measurement target sample is fed (Fig. 1 @ 18, Par. [0010, 0029-0030]), the inductively coupled plasma spectrometric system comprising: 
a spectrometer (Fig. 1 @ 30) configured to resolve light emitted in a measurement region set in the plasma into a plurality of wavelength components (Par. [0013]); 
a detection device (Fig. 1 @ 40, Par. [0024]) configured to detect a spatial distribution of the resolved light (Par. [0026, 0033]); and 
a measuring device (Fig. 1 @ 50, Par. [0024]) configured to measure the detected spatial distribution at every measurement unit time (Par. [0034]: The controller 50 creates an emission spectrum having a predetermined wavelength thus teaches spatial distribution at every measurement unit time. Also see Par. [0041]: obtain a higher resolution wavelength profile shape by measuring the minute movement), but does not explicitly teach the measurement unit time being at least shorter than time required for the sample to pass through the measurement region.  

However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use shorter measurement unit time so that the sample is not lost in order to obtain a predictable result since it is well known in the art that shorter measurement unit time provides an accurate measurement.

The examiner takes Official Notice that shorter measurement unit time is well-known, or to be common knowledge in the art is capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418,420 (CCPA 1970).
	
Regarding Claim 2, Matsuzawa teaches wherein the measuring device comprises an image generating unit (Fig. 1 @ 41, Par. [0026-0027]) configured to generate time-series images by performing image acquisitions on the spatial distribution at every measurement unit time (Par. [0033-0034, 0041]).  

Regarding Claim 3, Matsuzawa teaches wherein the measuring device further comprises an image analysis unit (Fig. 1 @ 50, Par. [0024, 0027]) configured to obtain a light-intensity distribution by associating the spatial distribution with an image coordinate of the time-series image (Par. [0027, 0034-0035]).  

Regarding Claim 8, Matsuzawa teaches an inductively coupled plasma spectrometric method for measuring an emission state of plasma into which a measurement target sample is fed, the inductively coupled plasma spectrometric method (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim) comprising: 
a step of resolving light emitted in a measurement region set in the plasma into a plurality of wavelength components (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim); 
a step of detecting a spatial distribution of the resolved light (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim); and 
a step of measuring the detected spatial distribution at every measurement unit time, the measurement unit time being at least shorter than time required for the sample to pass through the measurement region (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim).


9.	Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa in view of JP2009229387A by Shu et al (hereinafter Sue).

Regarding Claim 4, Matsuzawa teaches wherein: 
the detection device (Fig. 1 @ 40, Par. [0024]) is formed of an imaging intensifier (Fig. 2 @ 51, Par. [0035]) configured to detect the spatial distribution as a two-dimensional image while amplifying the light resolved by the spectrometer (Par. [0035]), and Page 3 of 6
the image generating unit (Fig. 1 @ 41, Par. [0026-0027]) is formed of a high speed camera (Par. [0026]: CCD image sensor thus teaches high speed camera) but does not explicitly teach capable of setting a frame rate that allows the image acquisition of the two-dimensional image at every measurement unit time. 
However, Sue teaches the high speed camera capable of setting a frame rate (Par. [0020, 0033, 0041]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Matsuzawa by Sue such that a high speed camera capable of setting a frame rate that allows the image acquisition of the two-dimensional image at every measurement unit time is accomplished in order to photograph unsteady phenomenon one  or more time (Sue, Par. [0020]).

Regarding Claim 5, Matsuzawa teaches further comprising: 
a sample plasma intermittent feeding device (Fig. 1 @ 12, Par. [0030]: spray and control by the gas controller 13 thus teaches intermittent feeding device) configured to intermittently feed the sample to the plasma (Par. [0030]: spray and control by the gas controller 13 thus teaches intermittently feed), wherein: 
the measurement by the measuring device (Fig. 1 @ 50, Par. [0024, 0034-0035]) can be executed during a course of movement of the sample (Par. [0030]: spray thus teaches movement) from the sample plasma intermittent feeding device (Fig. 1 @ 11, Par. [0030]) in the measurement region (Fig. 1 @ 13, 18, Par. [0024, 0030]) but does not explicitly teach the measurement unit time is set and executed more than a predetermined number of times.  

However, Sue teaches the measurement unit time is and executed more than a predetermined number of times set (Par. [0015]: detected at a high speed (for example, at intervals of 1/2000 seconds as shown in FIG. 1). Multiple times, and integrate the emission spectra in the captured images for each time (X + (1/2000 seconds), X + (2/2000 seconds)), Par. [0020]: the shooting time should be less than 5 seconds. As 100 frames / second to 10000 frames / second. Further, the photographing time / space may be adjusted as appropriate so that the unsteady phenomenon is photographed one or more times thus teaches the limitations.).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Matsuzawa by Sue such that the measurement unit time is set such that the measurement by the measuring device can be executed more than a predetermined number of times during a course of movement of the sample from the sample plasma intermittent feeding device in the measurement region is accomplished in order to photograph unsteady phenomenon one  or more time (Sue, Par. [0020]).

Regarding Claim 7, Matsuzawa teaches wherein: 
the sample plasma intermittent feeding device (Fig. 1 @ 12, Par. [0030]: spray and control by the gas controller 13 thus teaches intermittent feeding device) comprises: 
an introduction device (Fig. 1 @ 11, Par. [0030]: spray) configured to introduce the sample (Par. [0030]); and 
a plasma torch (Fig. 1 @ 13, Par. [0024]: plasma torch) provided with a plasma generation means (Fig. 1 @ 14, Par. [0024, 0029]) configured to generate the plasma (Par. [0029]), the plasma torch being configured to guide the introduced sample into the plasma (Par. [0029-0030]), and 
the introduction device is provided (Fig. 1 @ 11, Par. [0030]: spray) at a upper part of the plasma torch (Fig. 1 @ 13, 11 connected at 13 is the upper part of the plasma torch), and the plasma generation means is provided at a lower part of the plasma torch (Fig. 1 @ 18 is the lower part of the plasma torch).  


10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa in view of Sue as applied to Claim 5 above and further in view of CN109142253A by Keli et al (hereinafter Keli).

Regarding Claim 6, Matsuzawa as modified by Sue teaches the measurement unit time (See Claim 1 rejection), the sample by the sample plasma intermittent feeding device (See Claim 5 rejection) but does not explicitly teach further comprising: 
a synchronizer configured to generate, based on the measurement unit time, a synchronizing signal for synchronizing a feeding timing of the sample by the sample plasma intermittent feeding device with a measuring timing of the emission state of the plasma; and 
a feeding timing control unit configured to control, based on the synchronizing signal, the feeding timing of the sample by the sample plasma intermittent feeding device.
  
However, Keli teaches the concept of synchronizing the sample feeding time and the measurement time (Par. [0005, 0012, 0031]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Matsuzawa as modified by Sue by Keli such that a synchronizer configured to generate, based on the measurement unit time, a synchronizing signal for synchronizing a feeding timing of the sample by the sample plasma intermittent feeding device with a measuring timing of the emission state of the plasma; and 
a feeding timing control unit configured to control, based on the synchronizing signal, the feeding timing of the sample by the sample plasma intermittent feeding device is accomplished in order to perform accurate measurement and analysis.
Additional Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The reference listed teaches of other prior art method/system of determining measuring and capturing time.
JP2791275B2 by Tomoaki et al (Par. [0008]).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886